WISS, Judge
(concurring in part and in the result):
I agree with the disposition reached by the lead opinion and with most of its language. I disagree, however, with the end of the paragraph immediately preceding the decretal paragraph that reads, “especially where, as here, passive acquiescence is prompted by the unique situation of dominance and control presented by appellant’s superior rank and position.” 35 MJ at 436. That language is far too all-inclusive.
Hypothetically, for instance, if a man of superior rank and position had sexual intercourse with a subordinate woman and where that woman in no way “make[s] her lack of consent reasonably manifest by taking such measures of resistance as are called for by the circumstances,” see para. 45c(l)(b), Part IV, Manual for Courts-Martial, United States, 1984, there is an inference that the victim consented. See United States v. Bonano-Torres, 31 MJ 175 (CMA 1990); United States v. Watson, 31 MJ 49 (CMA 1990). In other words, superi- or rank and position of the male does not translate automatically into lack of consent of the female. If it did—as this language in the lead opinion might be read to imply—then all of the significant number of sexual fraternization cases that reach this Court could conceivably come here as rape convictions rather than fraternizations.
Of course, other circumstances relative to passive acquiescence are present here, *437so I agree with the remainder of the opinion and with the disposition; but the language quoted earlier from the opinion might be read too broadly, and so I do not associate with it.